DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 06/28/2019.
Claims 1 – 20 are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) 1 - 6 recite(s) a method for managing metadata comprising the steps “obtaining, by a system comprising a processor, a check marker from a remote device; determining whether the check marker indicates that user data and metadata have been backed up in the remote device, the user data and the metadata being generated by an operation executed by a user on an object; and in response to the check marker indicating that the user data and the metadata have been backed up in the remote device, marking the metadata as removable metadata”. These limitations as claimed, in the broadest reasonable interpretation, recite steps that could reasonably and practically be performed in the mind. For example, a person could obtain plurality of information from one or more remote devices, analyze/determine that a particular information is already existed/backup in the device and  A claim limitations that can be performed in the human mind falls within the “Mental Process” grouping. The claims therefore recite an abstract idea. This judicial exception is not integrated into a practical application because the steps of “obtaining, determining, marking” can be performed by human mind or by a piece if paper. These elements are all recited at a high level of generality and amount to no more than instructions to apply the judicial exception using generic computer components. The step “obtaining” information is a mere data gathering step, the “determining” step amount to no more than using a computer as a tool to perform an existing process, and therefore insignificant extra-solution activity. The step of “marking the metadata as removable metadata” is insignificant extra-solution data output. The claims are directed to an abstract idea.
In step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it’s directed to a manual process. Additional limitation in claim 1 such as “by a system comprising a processor”, “the user data and the metadata being generated by an operation executed by a user on an object”, do not improve the current technology and does not show how the additional information would make the claim eligible. As discussed above with respect to the computing devices to obtaining, determining and marking step, generic computer components cannot provide significantly more than the judicial exception. The insignificant extra-solution “marking the metadata” steps are well-understood, routine, and conventional; see MPEP 2106.05(d)(ii): “Storing and retrieving information in memory.” The claim is not patent eligible. 
In claims 7 - 20, Applicant claims the abstract idea on a computer without adding further limitations that amount to more than generally linking the use of the exception to a particular technological environment. Generic computer components recited as performing generic 
The dependent claims 2-6, 8 – 14, 16 - 20 do not include additional limitation that provide significantly more than the abstract idea. Additional limitations include “determining whether the operation is an update… modification… creating a metadata integration task…” are still not improve the patentable of the invention since they are known in the art, wherein the user can analyze/determine and execute action accordingly. Therefore, claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leshinsky et al (U.S. 9,460,008 B1).
♦As per claims 1, 7, 15,
Leshinsky discloses a method, system (Fig. 1 – 4 of Leshinsky) for managing metadata comprising:
“obtaining, by a system comprising a processor, a check marker from a remote device” See col. 3 lines 15 – 30, col. 20 lines 40 - 60 of Leshinsky wherein “a log reclamation point” is determined/identified (“a log reclamation point may be determined”, “volume manager 480 may direct, detect, and/or determine the archival of log records and/or other data maintained by distributed storage system 410 to backup data storage, and determine a log reclamation point such that data blocks containing log records that are currently archived may be garbage collected”).
“determining whether the check marker indicates that user data and metadata have been backed up in the remote device, the user data and the metadata being generated by an operation executed by a user on an object” See col. 5 lines 24 – 40, col. 20 lines 40 – col. 21 lines 5 of Leshinsky wherein “in some embodiments log reclamation point 124 may identify a range of log records in the log record sequence, each of which may have been backed-up to archive storage”; Also See col. 18 lines 43 – 64 of Leshinsky for metadata and user data on a log page.
“in response to the check marker indicating that the user data and the metadata have been backed up in the remote device, marking the metadata as removable metadata” See col. 20 lines 40 – col. 21 lines 5, col. 29 lines 40 – 55, col. 33 lines 57 - 67 of Leshinsky wherein “storage nodes 430-450 may also determine the log reclamation point, such as by requesting the log reclamation point from volume manager 480, or querying other storage nodes to reach a consensus on log records that may be garbage collected”, “If log records are prior to cold log reclamation point 770 in the log record sequence, then the data block may be reclaimed”.
♦As per claims 2, 8, 16,
“wherein the determining whether the check marker indicates that the user data and the metadata have been backed up in the remote device comprises: obtaining, from the metadata, an indication of a location of log information in a log, the log information being associated with the operation; determining whether a location indicated by the check marker is the location of the log information or another location subsequent to the location of the log information; and in response to the location indicated by the check marker being the location of the log information or the other location subsequent to the location of the log information, determining that the check marker indicates that the user data and the metadata have been backed up in the remote device” See col. 26 lines 29 – 34 of Leshinsky wherein “the root page for a segment may store the user page size for the segment, … access control metadata, and/or base page storage metadata or location information”; See col. 29 lines 40 – 55, col. 33 lines 57 - 67 of Leshinsky wherein “If log records are prior to cold log reclamation point 770 in the log record sequence, then the data block may be reclaimed”.

“determining whether the operation is an update operation on the object” See col. 3 lines 33 – 37 of Leshinsky wherein “As updates/changes/writes to data or metadata stored in the log-structured data store are received, a log record is maintained indicating the change, instead of changing (e.g., modifying, deleting, adding, etc.) the data itself”.
♦As per claims 4, 11 – 12, 19,
“wherein the determining whether the operation is the update operation on the object comprises: determining whether the operation is at least one of a modification, a rewriting, or a deletion of the object” See col. 3 lines 33 – 37 of Leshinsky wherein “As updates/changes/writes to data or metadata stored in the log-structured data store are received, a log record is maintained indicating the change, instead of changing (e.g., modifying, deleting, adding, etc.) the data itself”.
♦As per claims 5, 9 – 10, 18,
“in response to the operation being the update operation on the object, creating a metadata integration task, the metadata integration task integrating the metadata generated by the operation and metadata of the object into updated metadata” See col. 3 lines 33 – 37, col. 5 lines 63 – col. 6 lines 20 of Leshinsky wherein “The log records in data blocks identified for reclamation may be used to generate new versions of the data pages for which they indicate updates. ... The log record may indicate or describe an update, change, or modification to that page (e.g., adding a value, changing a value, deleting a value, etc. . . . )”.
♦As per claims 6, 13 – 14, 20,
“determining a priority of executing the metadata integration task according to an order of the location of the log information in the log” See col. 5 lines 10 – 22 of Leshinsky wherein “These various factors may thus be balanced, according to various priority rules or schemes”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161